[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT
                                                 U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                            October 25, 2005
                              No. 05-11728                THOMAS K. KAHN
                          Non-Argument Calendar               CLERK
                        ________________________

                   D.C. Docket No. 04-00106-CR-3-LAC

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

DARREN WAYNE EDEKER,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                             (October 25, 2005)

Before BLACK, BARKETT and HILL, Circuit Judges

PER CURIAM:

     Gwendolyn Spivey, appointed counsel for Darren Wayne Edeker in this
direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Edeker’s conviction and

sentence are AFFIRMED.




                                          2